11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Lindsey G. Hooper,                            * From the County Court
                                                at Law of Taylor County,
                                                Trial Court No. 22550.

Vs. No. 11-14-00158-CV                        * August 7, 2014

EAN Holdings, LLC,                            * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Lindsey G. Hooper’s unopposed motion to dismiss
this appeal and concludes that the motion should be granted.          Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against Lindsey G. Hooper.